 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     LOTUS LIFESTYLE, LLC,                              CASE NO. 2:18-cv-922-RSM
 8
                                 Plaintiff,             STIPULATED MOTION AND ORDER
 9                                                      FOR DISMISSAL OF ALL CLAIMS
                      vs.                               AGAINST ALL PARTIES WITH
10   ROBERT BURGESS, and BEVERAGE                       PREJUDICE AND WITHOUT FEES OR
     SPECIALISTS, INC.,                                 COSTS
11
                                 Defendants.
12
                                              STIPULATED MOTION
13
                COME NOW Plaintiff Lotus Lifestyle, LLC, by and through its counsel of record,
14
     Tiffany Scott Connors and Pilar C. French of Lane Powell, and Jonathan G. Polak of Taft
15
     Stettinius & Hollister LLP, and Defendants Robert Burgess and Beverage Specialists, Inc., by
16
     and through their counsel of record, W. Scott Clement and Marnie H. Silver of Clement &
17
     Drotz, PLLC, and Frank Siderius of Siderius Lonergan & Martin LLP and hereby stipulate to
18
     dismissal all of all claims asserted in the above-captioned matter against all parties, with
19
     prejudice, and without an award of attorney’s fees or costs to any party. This stipulated motion
20
     is made pursuant to FRCP 41(a)(1)(A)(ii) and pursuant to an agreement reached between the
21
     parties.
22
                DATED this 22nd day of May, 2019.
23



                                                                                    CLEMENT & DROTZ PLLC
                                                                                100 W HARRISON STREET, SUITE N350
      STIPULATED MOTION AND ORDER FOR DISMISSAL - 1                                 SEATTLE, WASHINGTON 98119
                                                                                     TELEPHONE (206) 448-2565
                                                                                      FACSIMILE (206) 448-2235
 1                                            LANE POWELL

 2                                            s/Tiffany Scott Connors
                                              s/Pilar C. French
 3                                            Tiffany Scott Connors, WSBA No. 41740
                                              Pilar C. French, WSBA No. 33300
 4                                            1420 Fifth Avenue, Suite 4200
                                              P.O. Box 91302
 5                                            Seattle, WA 98111-9402
                                              Email: connorst@lanepowell.com
 6                                            Email: frenchp@lanepowell.com
                                              Co-counsel for Plaintiff
 7        DATED this 22nd day of May, 2019.

 8
                                              TAFT STETTINIUS & HOLLISTER LLP
 9
                                              s/Jonathan G. Polak
10                                            Jonathan G. Polak, Pro Hac Vice
                                              One Indiana Square, Suite 3500
11                                            Indianapolis, IN 46204
                                              Email:jpolak@taftlaw.com
12                                            Co-counsel for Plaintiff

          DATED this 22nd day of May, 2019.
13

14                                            CLEMENT & DROTZ, PLLC

15
                                              s/W. Scott Clement
16                                            s/Marnie H. Silver
                                              W. Scott Clement, WSBA# 16243
                                              Marnie H. Silver, WSBA # 34002
17                                            100 W. Harrison Street, Suite N350
                                              Seattle, WA 98119
18                                            Email: sclement@clementdrotz.com
                                              Email: msilver@clementdrotz.com
19                                            Co-counsel for Defendants Robert Burgess and
                                              Beverage Specialists, Inc.
20
          DATED this 22nd day of May, 2019.
21

22
                                              SIDERIUS LONERGAN & MARTIN LLP
23
                                              s/Frank Siderius


                                                                             CLEMENT & DROTZ PLLC
                                                                         100 W HARRISON STREET, SUITE N350
     STIPULATED MOTION AND ORDER FOR DISMISSAL - 2                           SEATTLE, WASHINGTON 98119
                                                                              TELEPHONE (206) 448-2565
                                                                               FACSIMILE (206) 448-2235
 1                                                Frank Siderius, WSBA # 7759
                                                  500 Union St Ste 847
 2                                                Seattle, WA 98101-2394
                                                  Email: franks@sidlon.com
 3                                                Co-counsel for Defendants Robert Burgess and
                                                  Beverage Specialists, Inc.
 4

 5                                               ORDER

 6          Based on the foregoing stipulation of the parties, and the Court being duly advised, IT

 7   IS HEREBY ORDERED that all claims, by and among the parties are dismissed with prejudice

 8   and without an award of attorneys’ fees and/or costs.

 9          Dated this 24th day of May 2019.

10

11                                                A
                                                  RICARDO S. MARTINEZ
12                                                CHIEF UNITED STATES DISTRICT JUDGE

13

14

15
     Presented By:
16
     CLEMENT & DROTZ, PLLC
17
     s/W. Scott Clement
18   s/Marnie H. Silver
     W. Scott Clement, WSBA# 16243
19   Marnie H. Silver, WSBA # 34002
     100 W. Harrison Street, Suite N350
20   Seattle, WA 98119
     Email: sclement@clementdrotz.com
     Email: msilver@clementdrotz.com
21   Co-counsel for Defendants Robert Burgess
     and Beverage Specialists, Inc.
22
     Approved as to Form;
23   Notice of Presentation Waived:



                                                                                  CLEMENT & DROTZ PLLC
                                                                              100 W HARRISON STREET, SUITE N350
      STIPULATED MOTION AND ORDER FOR DISMISSAL - 3                               SEATTLE, WASHINGTON 98119
                                                                                   TELEPHONE (206) 448-2565
                                                                                    FACSIMILE (206) 448-2235
 1
     LANE POWELL
 2
     s/Tiffany Scott Connors
 3   s/Pilar C. French
     Tiffany Scott Connors, WSBA No. 41740
 4   Pilar C. French, WSBA No. 33300
     1420 Fifth Avenue, Suite 4200
 5   P.O. Box 91302
     Seattle, WA 98111-9402
     Email: connorst@lanepowell.com
 6
     Email: frenchp@lanepowell.com
     Co-counsel for Plaintiff
 7

 8   TAFT STETTINIUS & HOLLISTER LLP

 9   s/Jonathan G. Polak
     Jonathan G. Polak, Pro Hac Vice
10   One Indiana Square, Suite 3500
     Indianapolis, IN 46204
11   Email:jpolak@taftlaw.com
     Co-counsel for Plaintiff
12

13   SIDERIUS LONERGAN & MARTIN LLP

14   s/Frank Siderius
     Frank Siderius, WSBA # 7759
15   500 Union St Ste 847
     Seattle, WA 98101-2394
16   Email: franks@sidlon.com
     Co-counsel for Defendants Robert Burgess and
17   Beverage Specialists, Inc.

18

19

20

21

22

23



                                                          CLEMENT & DROTZ PLLC
                                                      100 W HARRISON STREET, SUITE N350
      STIPULATED MOTION AND ORDER FOR DISMISSAL - 4       SEATTLE, WASHINGTON 98119
                                                           TELEPHONE (206) 448-2565
                                                            FACSIMILE (206) 448-2235
